DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CATHERINE CLARK,
                             Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D18-0584

                          [February 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No.
502012CA009024XXXXMB.

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellant.

  Adam M. Shonson of Fidelity National Law Group, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.